PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tenger et al.
Application No. 15/474,974
Filed: 30 Mar 2017
For LARYNGOSCOPE AND METHOD OF USE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) filed on January 19, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 
§ 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  

The fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

To date, both the petition fee1 and the language required by 37 C.F.R. §§ 1.78(c)(3) and 1.78(d)(3) have been received.

An initial petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 8, 2019 along with, inter alia, the petition fee, which was dismissed via the mailing of a decision on June 18, 2019 which indicates requirements (2) and (3) of 37 C.F.R. 
§§ 1.78(c) and 1.78(e) above have each been satisfied.  

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on August 16, 2019 which was dismissed via the mailing of a decision on September 10, 2019 which indicates requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

A second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on December 11, 2019 which was dismissed via the mailing of a decision on May 5, 2020 and a corrected decision was mailed on May 5, 2020 which indicates requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

A third renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on November 2, 2020, which was dismissed via the mailing of a decision on January 12, 2021 and a corrected decision was mailed on May 5, 2020 which indicates requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

§§ 1.78(c) and 1.78(e) remain unsatisfied.

A corrected/updated ADS was included with this fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), however it cannot be entered since it fails to comply with 37 C.F.R. 
§ 1.76(c)(2), in that the text that is to be removed from Office records has not been stricken-though or placed within brackets.  See the second-listed benefit claim on the third page of the corrected/updated ADS:
[AltContent: ]


    PNG
    media_image2.png
    313
    750
    media_image2.png
    Greyscale

 
If these benefit claims are desired, Petitioner should file a corrected/updated ADS where each removal from USPTO records has been marked in accordance with the requirements of 37 C.F.R. 
§ 1.76(c)(2).

Any reply should include a cover letter entitled “Fifth Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Applicant must base all changes off the updated filing receipt mailed in application number 15/474,974 on June 2, 2017, which sets forth, in pertinent part:

[AltContent: rect]
    PNG
    media_image3.png
    135
    542
    media_image3.png
    Greyscale

Compare the second-listed benefit claim on the third page of the corrected/updated ADS to which the first arrow above points with the second-listed benefit claim on the updated filing receipt mailed in application number 15/474,974 on June 2, 2017 to which the second arrow points.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
    

    
        1 The petition fee was submitted with the original petition on April 8, 2019, and again on both August 16, 2019 and December 11, 2019.  The second and third payments are not required, and USPTO records show they were refunded to the appropriate credit card on January 7, 2021.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents-application-process/file-online.